Citation Nr: 0005086	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  94-23 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1977.  He was a member of the National Guard from May 
1988 to January 1989 and a member of the Army Reserves from 
January 1989 to September 1991.  Although he appears to be 
alleging that he had active service during the period from 
May 1988 to September 1991, the RO requested the National 
Personnel Records Center to provide verification of such 
service.  The National Personnel Records Center responded by 
providing DARP Form 2496, Statement of Service, which 
indicates that the veteran had no active duty during the 
period from May 1988 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

Although the veteran had requested a Travel Board hearing and 
a hearing before a Hearing Officer at the RO, he withdrew his 
request for such hearings in October 1997. 

The Board notes that in a statement received at the RO in 
September 1997, the veteran appears to be claiming 
entitlement to service connection for heart and skin 
disabilities.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  An unappealed rating decision of December 1985 continued 
the denial of the veteran's claim for service connection for 
schizophrenia.

2.  The evidence added to the record since the December 1985 
rating decision is either redundant or cumulative of evidence 
previously of record or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The claim for service connection for post-traumatic 
stress disorder is not plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999). 

2.  The claim for service connection for post-traumatic 
stress disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service incurrence of a 
psychosis may be presumed under certain circumstances if it 
is manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 




I.  New and material evidence 

The veteran's claim for service connection for a nervous 
condition was denied in an unappealed September 1985 rating 
decision.  The denial was continued in an unappealed rating 
decision of December 1985.  Generally, a claim which has been 
denied in a final rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105(c) (West 1991).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the December 1985 
rating decision included service medical records, VA medical 
records and private medical records.  The service medical 
records are negative for evidence of any psychiatric 
disorder.  The post-service medical evidence of record in 
December 1985 relates to treatment and evaluation of the 
veteran from 1982 to 1985.  It shows an initial diagnosis of 
schizophrenia in 1985; there is no indication in the post-
service medical evidence that the schizophrenia was present 
within a year of the veteran's discharge from service or that 
it is etiologically related to the veteran's period of active 
duty. 

The evidence added to the record since the December 1985 
rating decision consists of service medical records, 
statements of the veteran, and VA and non-VA medical records.  

The additional service medical records are also negative for 
evidence of psychiatric disability.  Therefore, they are not 
material. 

The post-service medical evidence added to the record relates 
to treatment and evaluation of the veteran subsequent to 
1985.  It continues to document the presence of schizophrenia 
many years after the veteran's discharge from service.  
Although the records reflect that the veteran gave a history 
of schizophrenia dating back to 1978, information which is 
simply recorded by a medical examiner, unenhanced by any 
medical comment by the examiner, does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  There is no indication in the post-
service medical evidence added to the record that the 
veteran's schizophrenia was present within a year of his 
discharge from service or that it is etiologically related to 
service.  Therefore, the post-service medical evidence added 
to the record is neither new nor material.

The veteran has provided a number of statements attributing 
his schizophrenia to his military service.  Although the 
veteran is competent to describe symptoms susceptible to lay 
observation he is not competent to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).  The "new and 
material evidence" burden of 38 U.S.C.A. § 5108 cannot be 
met by relying on such lay evidence.  Moray v. Brown, 5 
Vet.App. 211, 214 (1993).  

Therefore, the Board must conclude that reopening of the 
veteran's claim is not in order.

II.  Service connection for post-traumatic stress disorder

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The veteran appears to be claiming that service connection is 
warranted for post-traumatic stress disorder because it 
developed as a result of stressors during his extended period 
of active duty and during alleged active duty during the 
period from May 1988 to September 1991.

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a).  If he has not, his claim must fail, 
and VA is not obligated to assist the veteran in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Court has stated that the quality and quantity of 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit at 92-93.  Where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and evidence of a relationship between 
that disability and an injury or disease incurred in service 
or some other manifestation of the disability during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The veteran contends that he has post-traumatic stress 
disorder related to service.  As noted above, information 
provided by the service department reflects that the veteran 
had no active duty during the period from May 1988 to 
September 1991.  The veteran's service medical records are 
negative for a diagnosis of post-traumatic stress disorder.  
The post-service medical evidence reflects that diagnoses of 
post-traumatic stress disorder were rendered by VA in July 
and November 1996.  However, the medical records reflecting a 
diagnosis of post-traumatic stress disorder do not identify a 
service stressor or otherwise suggest that the disorder is 
etiologically related to service.  The evidence linking the 
claimed post-traumatic stress disorder to service consists of 
the veteran's own lay assertions.  As noted above, the 
veteran is not competent to render an opinion concerning 
medical causation.  See Espiritu, at 494 .  Therefore, the 
Board must conclude that this claim is not well grounded.

As detailed above, the Board has denied service connection 
for post-traumatic stress disorder on the basis that the 
claim is not well grounded.  Although the Board has 
considered and denied the claim on grounds different from 
that of the RO, which denied it on the merits, the veteran 
has not been prejudiced by the Board's decision.  This is 
because in treating the claim as well grounded, the RO 
accorded the veteran greater consideration than the claim in 
fact warranted under the circumstances.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  To remand the case for 
consideration of whether the claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the veteran.  
VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim for service connection for 
schizophrenia is denied.
 
Service connection for post-traumatic stress disorder is 
denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

